DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/13/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 04/13/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-053645, filed on 03/17/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/07/2018, 12/03/2018, and 12/04/2018 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leijssen et al. US 20090026350 A1 "Leijssen" and further in view of Nishita et al. US 20160089063 A1 “Nishita”, Bungo US 20150219493 A1 “Bungo” and Narusawa US 20130204143 A1 "Narusawa". 
In regard to claim 1, Leijssen teaches “A measurement circuit comprising: circuitry configured to:” [Claim 1]; […] “receive the light reflected by the object” [0053, 0046]; “generate a current based on the received light” [0057, 0058]; “execute integration of the generated current in in the light emission period” [Claim 1]; “generates a first voltage based on the integration of the generated current” [Claim 9, 0085].
In regard to a measurement circuit, Leijssen discloses “A determination circuit for measuring a low current with a high dynamic range, the determination circuit comprising: […] wherein the determination circuit (200) is adapted for outputting a first measurement result on the basis of the 
In regard to the circuitry being configured to receive light from an object, Leijssen discloses “Then, the light from the object of interest 101 is detected by detector elements 117, 118, 119, which may be adapted in form of a CCD camera, photodiode, ever avalanche photodiode or a multiplier tube” [0053]. Furthermore, Leijssen discloses “The optical examination apparatus 100 for examination of an object of interest 101, such as, for example, tissue (for example a human breast), comprises an optical radiation source 102, a detection unit 103, a determination unit 104 and as an option an electrocardiogram unit 105” [0046]. Additionally, FIG. 1 depicts the detector elements 117, 118 and 119 as being within the detection unit 103. Since the detector elements 117, 118, and 119 are located within the detection unit and detect (i.e. receive) the light from the object of interest, the detection unit constitutes a light receiving unit.
In regard to the circuitry being configured to generate a current based on the received light, Leijssen discloses “The determination circuit 200 is adapted for measuring a low current (or a plurality of low currents) with a high dynamic range (for example a range over 12 decades) without switching, using a 20-Bit ADC (analogue-to-digital converter) 203” [0057] and “The currents to be measured may be generated by a photodiode 207, which detects light from a glass fibre 206” [0058]. Since the determination circuit can measure low current and the currents to be measured may be generated by the photodiode which detects light from the glass fibre, under broadest reasonable interpretation, the determination circuit 200 had to have been configured to generate a current based on the received light.
In regard to an the circuitry being configured to execute integration of the generated current in in the light emission period, Leijssen discloses “A determination circuit for measuring a low current with a high dynamic range, the determination circuit comprising: an integration unit (201); a counter unit 
In regard to the circuitry being configured to generate a first voltage based on the integration of the generated current, Leijssen discloses “The determination circuit of claim 1, wherein the integration unit (201) comprises at least one of a current-to-voltage integrator adapted as a Burr Brown ACF2101 and a Burr Brown IVC102” [Claim 9]. Furthermore, Leijssen discloses in FIG. 4 that “Curve 302 depicts the integrator output in units µV/fA. If the integration capacitor is 100 pF and the integration time is 100 ms the integrator's output voltage is 1 µV for each femto-Ampere of photodiode current” [0085]. Since the integration unit includes at least one current-to-voltage integrator and the integrator’s output voltage is 1 µV for each femto-Ampere of photodiode current, the integration unit is capable of generating a first voltage based on the integration of the generated current.
Leijssen does not teach that the circuitry is configured to “control a light emitting diode (LED) to start emission of light at a start of a light emission period, wherein the light is emitted towards an object”; “control the LED to stop the emission of light at the end of the light emission period” or that the circuitry is configured to “generate a pulse signal having a pulse width based on the generated first voltage”.
Nishita teaches to “control a light emitting diode (LED) to start emission of light at a start of a light emission period, wherein the light is emitted towards an object” [0073, 0032, 0007]; and “control the LED to stop the emission of light at the end of the light emission period” [0073].
In regard to controlling a light emitting diode (LED) to start emission of light at a start of a light emission period, wherein the light is emitted towards an object, Nishita discloses “the light emission 
In regard to the light being emitted towards an object, Nishita discloses “According to the first aspect of the invention, the component in the test object is measured by using the result of reception of light that has been emitted and has been reflected within or has passed through the test object” [0007]. In order for measurements to be made of the test object as a result of reception of light, the light had to have been emitted towards the object.
In regard to controlling the LED to stop the emission of light at the end of the light emission period, Nishita discloses “Then, if a period of time corresponding to the light emission time Ta elapses from the start of light emission of the measurement light emitting elements (YES in step S11), the light emission control unit 204 causes the measurement light emitting elements to finish emitting light (light extinction) (step S13), and the light reception control unit 210 causes the measurement light receiving elements to finish receiving light (step S15)” [0073]. Therefore, the light emission control unit can cause the light emitting elements (i.e. LEDs) to finish emitting light at the end of the light emission time Ta (i.e. the light emission period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the measurement circuit of Leijssen so as to include the control of the LED to start and stop the emission of light as disclosed in Nishita in order to suppress an increase in the 
The combination of Leijssen and Nishita does not teach “wherein the integration of the generated current is completed before an end of the light emission period”.
Bungo teaches “wherein the integration of the generated current is completed before an end of the light emission period” [0053, 0056].
In regard to the integration of the generated current being completed before an end of the light emission period, Bungo discloses “FIG. 1 shows a schematic configuration of the spectrophotometer according to the present embodiment. […] The intensity (amount of light which has passed through the sample cell 31 and the sample solution contained in the cell 31 is detected with a photodetector 40, such as a photodiode, and the obtained current signal is sent to an A/D converter 50. The A/D converter 50 integrates the current signal (analogue signal) over a predetermined A/D conversion time, converts the integrated signal into digital data, and sends the data to a controlling and processing unit 60 with a predetermined sampling period” [0053]. In this case, the light only passes through the sample solution contained in the cell 31 (i.e. to generate a current signal) during a light emission period. Since the A/D converter receives the current signal (i.e. during a light emission period) and integrates the current signal over a predetermined A/D conversion time, under broadest reasonable interpretation, the integration had to have been performed before an end of the light emission period (i.e. during the light emission period). Furthermore, Bungo teaches “The spectrophotometer according to the present 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Leijssen and Nishita so as to include the integration of the generated current before an end of the light emission period as disclosed in Bungo in order allow the current signal to be integrated in real time during the acquisition of the current signal. By generating the integrated signal before the end of the light emission period, the integrated signal can be converted into digital data and send to a processing unit while the object is being subjected to light [Bungo: 0053]. Combining the prior art elements according to known techniques would yield the predictable result of integrating the current signal for further processing while the object is being emitted with light.
The combination of Leijssen, Nishita and Bungo does not teach that the circuitry is configured to “generate a pulse signal having a pulse width based on the generated first voltage”.
Narusawa teaches that the circuitry is configured to “generate a pulse signal having a pulse width based on the generated first voltage” [Claim 1].
In regard to the circuitry being configured to generate a pulse signal having a pulse width based on the generated first voltage, Narusawa teaches “a pulse wave information generation unit that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Leijssen and Nishita so as to include the generation of the pulse signal disclosed in Narusawa in order to measure pulse waves within the object of interest. One method assessing the health of a patient in term of blood flow through blood vessels is to measure pulse waves by performing photoelectric conversion [Narusawa: 0004]. This method involves detecting the light that is absorbed by the blood vessel. Depending on the dilation and/or constriction of the blood vessel over time the amount of blood within the vessel can be measured. The pulse wave measurement is capable of measuring this change in intensity of the light which is in accordance with the amount of blood flow. By generating pulse waves with a pulse generating unit, the blood flow of the patient can be determined and the physician can therefore determine whether the patient’s arteries, veins and/or capillaries are being obstructed and recommend treatment options if necessary. 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Leijssen teach does not teach “wherein the circuitry is further configured to generate the pulse signal after the light emission period”.
Narusawa teaches “wherein the circuitry is further configured to generate the pulse signal after the light emission period” [Claim 1].
In regard to the circuity being configured to generate the pulse signal after the light emission period, Narusawa discloses “A pulse wave measurement apparatus comprising: a plurality of light 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Leijssen and Nishita so as to include the generation of the pulse signal as disclosed in Narusawa in order to measure pulse waves within the object of interest. One method assessing the health of a patient in term of blood flow through blood vessels is to measure pulse waves by performing photoelectric conversion [Narusawa: 0004]. This method involves detecting the light that is absorbed by the blood vessel. Depending on the dilation and/or constriction of the blood vessel over time the amount of blood within the vessel can be measured. The pulse wave measurement is capable of measuring this change in intensity of the light which is in accordance with the amount of blood flow. By generating pulse waves with a pulse generating unit, the blood flow of the patient can be 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Leijssen teaches “The measurement circuit according to claim 1, further comprising a counter configured to: measure a number of clocks […]” [0069, 0063]; and “generates digital measurement data corresponding to an amount of the received light, based on the measured number of clocks” [0064, 0063].
In regard to the counter being configured to measure a number of clocks, Leijssen discloses and “The counter 202 counts the integration time for example with 10 ns increments (100 MHz clock 205). If the integration time expires, for example after 100 ms, the ADC value is used for the measurement result output” [0069]. Furthermore, Leijssen discloses “The counter unit 202 is further connected to a clock 205, which may be adapted as a 100 MHz oscillator” [0063]. Since the counter 202 counts the integration time corresponding to the time from the clock 205 and the counter 202 is connected to a clock 205, under broadest reasonable interpretation, the counter is capable of measuring a number of clocks.
In regard to a counter being configured to generate digital measurement data corresponding to an amount of the received light, based on the measured number of clocks, Leijssen discloses “The counter unit 202 outputs a counter value or counting value and is connected to the analogue-to-digital converter 203 via line 224. Furthermore, the counter unit 202 is adapted for outputting a hold signal "H" for controlling switch 208, a reset signal "R" for triggering switch 209 and a stop signal "S" for triggering switch 213” [0064]. Since the counter unit outputs a counter value or counting value, under broadest reasonable interpretation, this counter value or counting value constitutes digital measurement data that corresponds to the amount of reception of the light. Furthermore, in regard to a clock, Leijssen discloses “The counter unit 202 is further connected to clock 205, which may be adapted as a 100 MHz 
Leijssen does not teach “in a pulse width period of the pulse signal”.
Narusawa teaches “in a pulse width period of the pulse signal” [Claim 1].
In regard to a pulse signal, Narusawa discloses “a pulse wave information generation unit that generates pulse wave information indicative of the pulse waves using the component specified by the component specification unit” [Claim 1]. In order to generate pulse wave information, a pulse signal having a pulse width period based on the generated first voltage had to have been generated. Therefore, a pulse wave generating unit is inherent to the apparatus of Narusawa. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Leijssen and Nishita so as to include the pulse signal disclosed in Narusawa in order to measure pulse waves within the object of interest. One method assessing the health of a patient in term of blood flow through blood vessels is to measure pulse waves by performing photoelectric conversion [Narusawa: 0004]. This method involves detecting the light that is absorbed by the blood vessel. Depending on the dilation and/or constriction of the blood vessel over time, the amount of blood within the vessel can be measured. The pulse wave measurement is capable of measuring this change in intensity of the light which is in accordance with the amount of blood flow. By generating pulse waves with a pulse generating unit, the blood flow of the patient can be determined and the physician can therefore determine whether the patient’s arteries, veins and/or capillaries are being obstructed and recommend treatment options if necessary.
In regard to claim 5, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Leijssen. Likewise, Leijssen teaches “further comprising a capacitor configured to accumulate electric charges based on the 
In regard to a capacitor configured to accumulate electric charges based on the generated current, Leijssen discloses “Furthermore the integration unit 201 comprises two devices 211, 221. The first device 211 is an integration unit 211, which may be adapted as a 1/2ACF2101, is connected to the switch 208 at its minus input. The “plus input is connected to the ground 212. Furthermore, the “minus” input is connected to capacitor 210 (which may for example have a capacity of 100 picoFarad)” [0061]. As shown in FIG. 2, the capacitor 210 receives the input from the “H” signal and the “R” signal when the switches are closed. Since the capacitor 210 is present within the circuitry, under broadest reasonable interpretation, the capacitor is configured to accumulate electric charges based on the generated current when the switch 209 is closed. Furthermore, in regard to accumulating electric charges in a capacitor in accordance with the generation of the current, Leijssen discloses “As may be seen from representation 301, during a first hold 307, which for example lasts for 10 ms, a measurement and ADC averaging is performed. Then, during a reset phase 308, which is a 10 ms reset phase, the capacitor 210 is unloaded. The second hold phase 309 lasts for another 10 ms” [0080]. In order for the capacitor 210 to be unloaded, the capacitor had to have accumulated electric charges in accordance with the generation of the current. Furthermore, Leijssen discloses “During phase 310 the integration is performed and the capacitor 210 is loaded” [0082]. Therefore integration is performed when electric charges accumulate in a capacitor as current travels through it.
In regard to circuitry being configured to execute the integration of the generated current based on the electric charges accumulated in the capacitor, Leijssen discloses “A determination circuit for measuring a low current with a high dynamic range, the determination circuit comprising: an integration unit (201); a counter unit (202); wherein the integration unit (201) is adapted for integrating the current 
In regard to claim 6, due to its dependence on claim 5, this claim inherits this claim inherit the references disclosed therein. That being said, this claim only requires the primary reference of Leijssen. Likewise, Leijssen teaches “further comprising an amplifier, wherein the capacitor is connected between an inverting input terminal of the amplifier and an output terminal of the amplifier, and the output terminal is configured to output the first voltage based on the electric charges accumulated in the capacitor” [0061, FIG. 2, Claim 9, FIG. 4, 0085, 0080, 0082].
In regard to an amplifier, wherein the capacitor is connected between an inverting input terminal of the amplifier and an output terminal of the amplifier, Leijssen discloses “the integration unit 201 comprises two devices 211, 221. The first device 211 is an integration unit 211, which may be adapted as a ½ ACF2101, is connected to the switch 208 at its "minus" input. The "plus" input is connected to the ground 212. Furthermore, the "minus" input is connected to capacitor 210 (which may for example have a capacity of 100 picoFarad) and (parallel to capacitor 210) switch 209 for performing 
In regard to the output terminal being configured to output the first voltage based on the electric charges accumulated in the capacitor, Leijssen discloses in FIG. 2, the inverting input terminal (i.e. the minus input) is connected to the output terminal of the integration device and there is a capacitor 210 connected between the inverting input terminal and the output terminal. Furthermore, Leijssen discloses “The determination circuit of claim 1, wherein the integration unit (201) comprises at least one of a current-to-voltage integrator adapted as a Burr Brown ACF2101 and a Burr Brown IVC102” [Claim 9]. Additionally, Leijssen discloses in FIG. 4 that “Curve 302 depicts the integrator output in units µV/fA. If the integration capacitor is 100 pF and the integration time is 100 ms the integrator's output voltage is 1 µV for each femto-Ampere of photodiode current” [0085]. Since the integration unit includes at least one current-to-voltage integrator and the integrator’s output voltage is 1 µV for each femto-Ampere of photodiode current, under broadest reasonable interpretation, the output terminal of the integration unit 201 is capable of outputting a first voltage based on the electric charges accumulated in the capacitor. 
In regard to the capacitor accumulating electric charges, Leijssen discloses “As may be seen from representation 301, during a first hold 307, which for example lasts for 10 ms, a measurement and ADC averaging is performed. Then, during a reset phase 308, which is a 10 ms reset phase, the capacitor 210 is unloaded. The second hold phase 309 lasts for another 10 ms” [0080]. In order for the capacitor 210 to be unloaded, the capacitor had to have accumulated electric charges in accordance with the 
In regard to claim 7, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Leijssen. Likewise, Leijssen teaches “further comprising a transistor, wherein the capacitor is connected to a gate of the transistor; and the gate of the transistor is configured to generate the first voltage based on the electric charges accumulated in the capacitor” [0093, 0061, FIG. 2, Claim 9, 0080, 0082].
In regard to the measurement circuit including a transistor, wherein the capacitor is connected to a gate of the transistor, Leijssen discloses “The determination circuit 200 is built by example comprising a photo diode 250 as a receiver of optical data to be measured in such a way that it can be isolated with switches S1, S2, S3. The switches S1, S2, S3 can be designed mechanical or electronic, for example by CMOS, transistor or field-effect transistor” [0093]. Thus, the switches can be configured as transistors which inherently include a gate. Furthermore, Leijssen discloses “the integration unit 201 comprises two devices 211, 221. The first device 211 is an integration unit 211, which may be adapted as a ½ ACF2101, is connected to the switch 208 at its "minus" input. The "plus" input is connected to the ground 212. Furthermore, the "minus" input is connected to capacitor 210 (which may for example have a capacity of 100 picoFarad) and (parallel to capacitor 210) switch 209 for performing a reset” [0061]. An amplifier by definition includes a positive and negative input terminal and an output terminal. As disclosed in FIG. 2, the inverting input terminal (i.e. the minus input) is connected to the output terminal of the integration device and there is a capacitor 210 connected between the inverting input terminal and the output terminal. Additionally, as shown in FIG. 2, the capacitor 210 is connected to the switch 209. Since switches constitute transistors, under broadest reasonable interpretation, the measurement circuit includes a transistor in which the capacitor is connected to a gate of the transistor.

In regard to claim 10, Leijssen teaches “A driving method comprising:” [Claim 12, 0001] “receiving the light reflected by the object” [0053, 0046, FIG. 1]; “an integrating unit that integrates a current generated in accordance with the reception of the light by the light receiving unit and that generates a voltage in accordance with the amount of reception of the light; […] the driving method comprising generating the voltage by the integrating unit” [Claim 12, 0001, 0053, 0046, Claim 1, Claim 9, 0085].
” [0001] needs to be present. This determination circuit includes the light receiving unit and the integration unit and therefore, under broadest reasonable interpretation the method drives these components.
In regard to the method involving receiving light reflected by the object, Leijssen discloses “Then, the light from the object of interest 101 is detected by detector elements 117, 118, 119, which may be adapted in form of a CCD camera, photodiode, ever avalanche photodiode or a multiplier tube” [0053]. Furthermore, Leijssen discloses “The optical examination apparatus 100 for examination of an object of interest 101, such as, for example, tissue (for example a human breast), comprises an optical radiation source 102, a detection unit 103, a determination unit 104 and as an option an electrocardiogram unit 105” [0046]. Additionally, FIG. 1 depicts the detector elements 117, 118 and 119 as being within the detection unit 103. Since the detector elements 117, 118, and 119 are located within the detection unit and detect (i.e. receive) the light from the object of interest, the detection unit constitutes a light receiving unit.
In regard to the method involving generating a current based on the received light, Leijssen discloses “The determination circuit 200 is adapted for measuring a low current (or a plurality of low currents) with a high dynamic range (for example a range over 12 decades) without switching, using a 20-Bit ADC (analogue-to-digital converter) 203” [0057] and “The currents to be measured may be generated by a photodiode 207, which detects light from a glass fibre 206” [0058]. Since the determination circuit can measure low current and the currents to be measured may be generated by 
In regard to an the method involving executing integration of the generated current in the light emission period, Leijssen discloses “A determination circuit for measuring a low current with a high dynamic range, the determination circuit comprising: an integration unit (201); a counter unit (202); wherein the integration unit (201) is adapted for integrating the current over an integration time, resulting in an integration value;” [Claim 1]. Since the integration unit (i.e. circuitry) is adapted for integrating the current over an integration time, under broadest reasonable interpretation, the circuitry had to have been configured to execute integration of the generated current in the light emission period corresponding to the integration time.
In regard to the method involving generating a voltage based on the integration of the generated current, Leijssen discloses “The determination circuit of claim 1, wherein the integration unit (201) comprises at least one of a current-to-voltage integrator adapted as a Burr Brown ACF2101 and a Burr Brown IVC102” [Claim 9]. Furthermore, Leijssen discloses in FIG. 4 that “Curve 302 depicts the integrator output in units µV/fA. If the integration capacitor is 100 pF and the integration time is 100 ms the integrator's output voltage is 1 µV for each femto-Ampere of photodiode current” [0085]. Since the integration unit includes at least one current-to-voltage integrator and the integrator’s output voltage is 1 µV for each femto-Ampere of photodiode current, the integration unit is capable of generating a first voltage based on the integration of the generated current.
Leijssen does not teach “controlling a light emitting diode (LED) to start emission of light at a start of a light emission period, wherein the light is emitted towards an object”; “controlling the LED to stop the emission of light at the end of the light emission period” and “generating the pulse signal having a pulse width based on the generated voltage”.

In regard to controlling a light emitting diode (LED) to start emission of light at a start of a light emission period, wherein the light is emitted towards an object, Nishita discloses “the light emission control unit 204 causes the measurement light emitting elements to start emitting light (step S7), and the light reception control unit 210 causes the measurement light receiving elements to start receiving light (step S9)” [0073]. Therefore, the light emission control unit can control the light emitting elements (i.e. LEDs) to start emission of light at a start of a light emission period (i.e. the light emission time). Furthermore, in regard to a light emitting diode (LED), Nishita discloses “The light emitting elements 53 constitute a light emitting unit that emits measurement light, and can be implemented by, for example, light emitting diodes (LEDs), organic light-emitting diodes (OLEDs), or the like” [0032]. Therefore, light emitting diodes can be controlled by the light emission control unit 204. 
In regard to the light being emitted towards an object, Nishita discloses “According to the first aspect of the invention, the component in the test object is measured by using the result of reception of light that has been emitted and has been reflected within or has passed through the test object” [0007]. In order for measurements to be made of the test object as a result of reception of light, the light had to have been emitted towards the object.
In regard to controlling the LED to stop the emission of light at the end of the light emission period, Nishita discloses “Then, if a period of time corresponding to the light emission time Ta elapses from the start of light emission of the measurement light emitting elements (YES in step S11), the light emission control unit 204 causes the measurement light emitting elements to finish emitting light (light extinction) (step S13), and the light reception control unit 210 causes the measurement light receiving elements to finish receiving light (step S15)” [0073]. Therefore, the light emission control unit can cause 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the driving method of Leijssen so as to include the control of the LED to start and stop the emission of light as disclosed in Nishita in order to suppress an increase in the temperature of the test subject due to irradiation with light [Nishita: 0007]. Utilizing light and/or optical signals to measure parameters of the body such as blood pressure have been widely documented in prior art references. By controlling an LED to start and stop the emission of light to the object, the system can obtain these measurements as well as prevent excessive heating of the object. Combining the prior art elements according to known techniques would yield the predictable result of emitting light in order to obtain measurements during the light emission period associated with the emission of light from the light emitting diode (LED). 
The combination of Leijssen and Nishita does not teach “wherein the integration of the generated current is completed before an end of the light emission period”.
Bungo teaches “wherein the integration of the generated current is completed before an end of the light emission period” [0053, 0056].
In regard to the integration of the generated current being completed before an end of the light emission period, Bungo discloses “FIG. 1 shows a schematic configuration of the spectrophotometer according to the present embodiment. […] The intensity (amount of light which has passed through the sample cell 31 and the sample solution contained in the cell 31 is detected with a photodetector 40, such as a photodiode, and the obtained current signal is sent to an A/D converter 50. The A/D converter 50 integrates the current signal (analogue signal) over a predetermined A/D conversion time, converts the integrated signal into digital data, and sends the data to a controlling and processing unit 60 with a predetermined sampling period” [0053]. In this case, the light only passes through the sample solution 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Leijssen and Nishita so as to include the integration of the generated current before an end of the light emission period as disclosed in Bungo in order allow the current signal to be integrated in real time during the acquisition of the current signal. By generating the integrated signal before the end of the light emission period, the integrated signal can be converted into digital data and send to a processing unit while the object is being subjected to light [Bungo: 0053]. Combining the prior art elements according to known techniques would yield the predictable result of integrating the current signal for further processing while the object is being emitted with light.

Narusawa teaches “generating the pulse signal having a pulse width based on the generated voltage” [Claim 10].
In regard to the controlling emission of light in a light emission period toward an object, Narusawa discloses “A control signal which is used to control the light emission intensity and the light emission timing of the light emitting device 215 is provided to a drive unit 220 from an analog control circuit (not shown), and the drive unit 220 supplies current, the amount of which is based on the amplitude of the control signal, to the light emitting device 215 of the light emitting and receiving unit 210” [0033]. In this case, since the control signal is provided to the drive unit 220 to control the light emission intensity and the light emission timing, under broadest reasonable interpretation, this drive unit constitutes circuitry that is configured to control emission of light in a light emission period toward an object. In regard to an object, Narusawa discloses “FIG. 3A is a view illustrating the positional relationship between the light emitting device and the light receiving devices […] In FIG. 3A, a cross section of the arm 2 is shown. An arm of a human body includes an epidermis 21, a dermis 22 which is under the epidermis 21, and subcutaneous tissue 23 which is under the dermis 22” [0034]. Since the light emitting devices and the light receiving devices are arranged to emit and receive light signals from the arm, under broadest reasonable interpretation, the drive unit (i.e. circuitry) is capable of controlling emission of light in a light emission period toward an object (i.e. the arm).
In regard to the generating a pulse signal having a pulse width based on the generated voltage, Narusawa teaches “A program causing a computer to perform […] generating pulse wave information indicative of the pulse waves using the component specified in the specifying of the component” [Claim 10]. In order to generate pulse wave information, a pulse signal having a pulse width based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Leijssen, Nishita and Bungo so as to include the generation of the pulse signal disclosed in Narusawa in order to measure pulse waves within the object of interest. One method assessing the health of a patient in term of blood flow through blood vessels is to measure pulse waves by performing photoelectric conversion [Narusawa: 0004]. This method involves detecting the light that is absorbed by the blood vessel. Depending on the dilation and/or constriction of the blood vessel over time the amount of blood within the vessel can be measured. The pulse wave measurement is capable of measuring this change in intensity of the light which is in accordance with the amount of blood flow. By generating pulse waves with a pulse generating unit, the blood flow of the patient can be determined and the physician can therefore determine whether the patient’s arteries, veins and/or capillaries are being obstructed and recommend treatment options if necessary.
In regard to claim 11, Leijssen teaches “An electronic instrument comprising: circuitry configured to: receive the light reflected by the object; generate a current based on the received light; execute integration of the generated current in the light emission period; generate a voltage based on the integration of the generated current; […] and generate digital measurement data […] [Claim 1, 0094, 0053, 0046, FIG. 1, 0057, 0058, Claim 1, Claim 9, 0085, 0064, 0063].
In regard to an electronic instrument, Leijssen discloses “A determination circuit for measuring a low current with a high dynamic range, the determination circuit comprising: […] wherein the determination circuit (200) is adapted for outputting a first measurement result on the basis of the counting value” [Claim 1]. Furthermore, Leijssen discloses “The electronic components of the determination circuit 200 can be supplied a much longer time than the time duration of the short peak 
In regard to the circuitry being configured to receive light from an object, Leijssen discloses “Then, the light from the object of interest 101 is detected by detector elements 117, 118, 119, which may be adapted in form of a CCD camera, photodiode, ever avalanche photodiode or a multiplier tube” [0053]. Furthermore, Leijssen discloses “The optical examination apparatus 100 for examination of an object of interest 101, such as, for example, tissue (for example a human breast), comprises an optical radiation source 102, a detection unit 103, a determination unit 104 and as an option an electrocardiogram unit 105” [0046]. Additionally, FIG. 1 depicts the detector elements 117, 118 and 119 as being within the detection unit 103. Since the detector elements 117, 118, and 119 are located within the detection unit and detect (i.e. receive) the light from the object of interest, the detection unit constitutes a light receiving unit.
In regard to the circuitry being configured to generate a current based on the received light, Leijssen discloses “The determination circuit 200 is adapted for measuring a low current (or a plurality of low currents) with a high dynamic range (for example a range over 12 decades) without switching, using a 20-Bit ADC (analogue-to-digital converter) 203” [0057] and “The currents to be measured may be generated by a photodiode 207, which detects light from a glass fibre 206” [0058]. Since the determination circuit can measure low current and the currents to be measured may be generated by the photodiode which detects light from the glass fibre, under broadest reasonable interpretation, the determination circuit 200 had to have been configured to generate a current based on the received light.
In regard to an the circuitry being configured to execute integration of the generated current in in the light emission period, Leijssen discloses “A determination circuit for measuring a low current with a high dynamic range, the determination circuit comprising: an integration unit (201); a counter unit 
In regard to the circuitry being configured to generate a first voltage based on the integration of the generated current, Leijssen discloses “The determination circuit of claim 1, wherein the integration unit (201) comprises at least one of a current-to-voltage integrator adapted as a Burr Brown ACF2101 and a Burr Brown IVC102” [Claim 9]. Furthermore, Leijssen discloses in FIG. 4 that “Curve 302 depicts the integrator output in units µV/fA. If the integration capacitor is 100 pF and the integration time is 100 ms the integrator's output voltage is 1 µV for each femto-Ampere of photodiode current” [0085]. Since the integration unit includes at least one current-to-voltage integrator and the integrator’s output voltage is 1 µV for each femto-Ampere of photodiode current, the integration unit is capable of generating a first voltage based on the integration of the generated current.
In regard to the circuitry being configured to generate digital measurement data, Leijssen discloses “The counter unit 202 outputs a counter value or counting value and is connected to the analogue-to-digital converter 203 via line 224. Furthermore, the counter unit 202 is adapted for outputting a hold signal "H" for controlling switch 208, a reset signal "R" for triggering switch 209 and a stop signal "S" for triggering switch 213” [0064]. Since the counter unit outputs a counter value or counting value, under broadest reasonable interpretation, this counter value or counting value constitutes digital measurement data that corresponds to the amount of reception of the light. Furthermore, in regard to a clock, Leijssen discloses “The counter unit 202 is further connected to clock 205, which may be adapted as a 100 MHz oscillator” [0063]. Since the counter unit is connected to the 
Leijssen does not teach that the circuitry is configured to “control a light emitting diode (LED) to start emission of light at a start of a light emission period wherein the light is emitted towards an object” or to “generate a pulse signal having a pulse width based on the generated voltage”.
Nishita teaches to “control a light emitting diode (LED) to start emission of light at a start of a light emission period, wherein the light is emitted towards an object” [0073, 0032, 0007]; and “control the LED to stop the emission of light at the end of the light emission period” [0073].
In regard to controlling a light emitting diode (LED) to start emission of light at a start of a light emission period, wherein the light is emitted towards an object, Nishita discloses “the light emission control unit 204 causes the measurement light emitting elements to start emitting light (step S7), and the light reception control unit 210 causes the measurement light receiving elements to start receiving light (step S9)” [0073]. Therefore, the light emission control unit can control the light emitting elements (i.e. LEDs) to start emission of light at a start of a light emission period (i.e. the light emission time). Furthermore, in regard to a light emitting diode (LED), Nishita discloses “The light emitting elements 53 constitute a light emitting unit that emits measurement light, and can be implemented by, for example, light emitting diodes (LEDs), organic light-emitting diodes (OLEDs), or the like” [0032]. Therefore, light emitting diodes can be controlled by the light emission control unit 204. 
In regard to the light being emitted towards an object, Nishita discloses “According to the first aspect of the invention, the component in the test object is measured by using the result of reception of light that has been emitted and has been reflected within or has passed through the test object” [0007]. In order for measurements to be made of the test object as a result of reception of light, the light had to have been emitted towards the object.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the electronic circuit of Leijssen so as to include the control of the LED to start and stop the emission of light as disclosed in Nishita in order to suppress an increase in the temperature of the test subject due to irradiation with light [Nishita: 0007]. Utilizing light and/or optical signals to measure parameters of the body such as blood pressure have been widely documented in prior art references. By controlling an LED to start and stop the emission of light to the object, the system can obtain these measurements as well as prevent excessive heating of the object. Combining the prior art elements according to known techniques would yield the predictable result of emitting light in order to obtain measurements during the light emission period associated with the emission of light from the light emitting diode (LED). 
The combination of Leijssen and Nishita does not teach “wherein the integration of the generated current is completed before an end of the light emission period”.
Bungo teaches “wherein the integration of the generated current is completed before an end of the light emission period” [0053, 0056].
In regard to the integration of the generated current being completed before an end of the light emission period, Bungo discloses “FIG. 1 shows a schematic configuration of the spectrophotometer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Leijssen and Nishita so as to include the integration of the generated current before an end of the light emission period as disclosed in Bungo in order allow 
The combination of Leijssen, Nishita and Bungo does not teach to “generate a pulse signal having a pulse width based on the generated voltage”.
Narusawa teaches that the circuitry is configured to “generate a pulse signal having a pulse width based on the generated voltage” [Claim 1].
In regard to the circuitry being configured to control emission of light in a light emission period toward an object, Narusawa discloses “A control signal which is used to control the light emission intensity and the light emission timing of the light emitting device 215 is provided to a drive unit 220 from an analog control circuit (not shown), and the drive unit 220 supplies current, the amount of which is based on the amplitude of the control signal, to the light emitting device 215 of the light emitting and receiving unit 210” [0033]. In this case, since the control signal is provided to the drive unit 220 to control the light emission intensity and the light emission timing, under broadest reasonable interpretation, this drive unit constitutes circuitry that is configured to control emission of light in a light emission period toward an object. In regard to an object, Narusawa discloses “FIG. 3A is a view illustrating the positional relationship between the light emitting device and the light receiving devices […] In FIG. 3A, a cross section of the arm 2 is shown. An arm of a human body includes an epidermis 21, a dermis 22 which is under the epidermis 21, and subcutaneous tissue 23 which is under the dermis 22” [0034]. Since the light emitting devices and the light receiving devices are arranged to emit and receive light signals from the arm, under broadest reasonable interpretation, the drive unit (i.e. circuitry) is capable of controlling emission of light in a light emission period toward an object (i.e. the arm).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Leijssen, Nishita and Bungo so as to include the generation of the pulse signal disclosed in Narusawa in order to measure pulse waves within the object of interest. One method assessing the health of a patient in term of blood flow through blood vessels is to measure pulse waves by performing photoelectric conversion [Narusawa: 0004]. This method involves detecting the light that is absorbed by the blood vessel. Depending on the dilation and/or constriction of the blood vessel over time the amount of blood within the vessel can be measured. The pulse wave measurement is capable of measuring this change in intensity of the light which is in accordance with the amount of blood flow. By generating pulse waves with a pulse generating unit, the blood flow of the patient can be determined and the physician can therefore determine whether the patient’s arteries, veins and/or capillaries are being obstructed and recommend treatment options if necessary.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leijssen et al. US 20090026350 A1 "Leijssen", Nishita et al. US 20160089063 A1 “Nishita”, Bungo US 20150219493 A1 “Bungo” and Narusawa US 20130204143 A1 "Narusawa" as applied to claims 1, 3-7 and 10-11 above, and further in view of Zhang et al. US 20130077806 A1 "Zhang".
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Leijssen, Nishita, Bungo and Narusawa does not teach that the circuitry is further configured to “generate a ramp wave having a second voltage that changes in slope shape, wherein the ramp wave is generated based on the first voltage”; “compare a third voltage with the ramp wave”; and “output a comparison result as the pulse signal based on the comparison of the third voltage with the ramp wave“.
Zhang teaches that the circuitry is further configured to “generate a ramp wave having a second voltage that changes in slope shape, wherein the ramp wave is generated based on the first voltage” [Claim 2, FIG. 2, 0002, 0009]; “compare a third voltage with the ramp wave” [0049] and “compare a third voltage with the ramp wave”; and “output a comparison result as the pulse signal based on the comparison of the third voltage with the ramp wave“ [0049].
In regard to the circuitry being configured to generate a ramp wave having a second voltage that changes in slope shape, wherein the ramp wave is generated based on the first voltage, Zhang discloses “a ramp slope control unit for generating a ramp wave different in slope according to the target set voltage from the basic clock generated by the basic clock generating unit” [Claim 2]. Since the ramp slope control unit is capable of generating a ramp wave with a slope shape that corresponds to the target set voltage, under broadest reasonable interpretation, the ramp slope control unit represents circuitry that is capable of generating a ramp wave having a second voltage changing in a slope shape. Furthermore, in FIG. 2, Zhang discloses that the ramp wave S8 can have a voltage that changes in slope based on the first voltage.  
In regard to the circuitry being configured to compare a third voltage with the ramp wave, Zhang discloses “The comparator 25 compares the differential integral signal S7 input from the integrator 24 with the ramp wave S8 input from the ramp slope control unit 22, creates the corrected PWM signal S2 including the above-mentioned error component (=S5-S4) and represented as the cycle T 
In regard to the circuit being configured to output a comparison result as the pulse signal based on the comparison of the third voltage with the ramp wave, Zhang discloses “The comparator 25 compares the differential integral signal S7 input from the integrator 24 with the ramp wave S8 input from the ramp slope control unit 22, creates the corrected PWM signal S2 including the above-mentioned error component (=S5-S4) and represented as the cycle T of the ramp wave S8, and sends it the gate driver unit 3” [0049]. Since the comparator 25 is capable of sending the corrected PWM signal to the gate driver unit 3, under broadest reasonable interpretation, the circuit is capable of outputting a comparison result as the pulse signal based on the comparison of the third voltage with the ramp wave.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Leijssen, Nishita, Bungo and Narusawa so as to include the ramp waveform disclosed in Zhang in order to correct the pulse width and control the power amplification of the apparatus. A voltage-variable power supply can be used to “increase or decrease the value of power supply voltage to be supplied to a power amplifier, thereby reducing noise superimposed on an output signal and improving power efficiency” [Zhang: 0002]. The ramp waveform generating unit (i.e. the ramp slope control unit) generates “a ramp wave different in slope according to the detected power supply voltage from the basic clock” [0009]. Therefore, the power supply voltage can be monitored and should the physician wish to reduce noise the ramp waveform generating unit can be adjusted accordingly to achieve an improved signal-to-noise ratio. This improved signal would allow the physician to have a better understanding of the flow of blood through the patient so as to suggest treatment options.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Leijssen, Nishita, Bungo and Narusawa does not teach that the circuitry is further configured to “generate a ramp wave having a second voltage that changes in a slope shape; compares the first voltage with the ramp wave; and outputs a comparison result as the pulse signal based on the comparison of the first voltage with the ramp wave”.
Zhang teaches that the circuitry is further configured to “generate a ramp wave having a second voltage that changes in a slope shape” [Claim 2, FIG. 2, 0002, 0009]; “compares the first voltage with the ramp wave” [0049]; and “outputs a comparison result as the pulse signal based on the comparison of the first voltage with the ramp wave” [0049].
In regard to the circuitry being configured to generate a ramp wave having a second voltage that changes in slope shape, wherein the ramp wave is generated based on the first voltage, Zhang discloses “a ramp slope control unit for generating a ramp wave different in slope according to the target set voltage from the basic clock generated by the basic clock generating unit” [Claim 2]. Since the ramp slope control unit is capable of generating a ramp wave with a slope shape that corresponds to the target set voltage, under broadest reasonable interpretation, the ramp slope control unit represents circuitry that is capable of generating a ramp wave having a second voltage changing in a slope shape. Furthermore, in FIG. 2, Zhang discloses that the ramp wave S8 can have a voltage that changes in slope based on the first voltage.  
In regard to the circuitry being configured to compare a first voltage with the ramp wave, Zhang discloses “The comparator 25 compares the differential integral signal S7 input from the integrator 24 with the ramp wave S8 input from the ramp slope control unit 22, creates the corrected PWM signal S2 including the above-mentioned error component (=S5-S4) and represented as the cycle T of the ramp wave S8, and sends it the gate driver unit 3” [0049]. Since the comparator 25 is capable of comparing the differential integral signal output from the integrator 24 (i.e. the voltage from the amplifier of 
In regard to the circuit being configured to output a comparison result as the pulse signal based on the comparison of the first voltage with the ramp wave, Zhang discloses “The comparator 25 compares the differential integral signal S7 input from the integrator 24 with the ramp wave S8 input from the ramp slope control unit 22, creates the corrected PWM signal S2 including the above-mentioned error component (=S5-S4) and represented as the cycle T of the ramp wave S8, and sends it the gate driver unit 3” [0049]. Since the comparator 25 is capable of sending the corrected PWM signal to the gate driver unit 3, under broadest reasonable interpretation, the circuit is capable of outputting a comparison result as the pulse signal based on the comparison of the third voltage with the ramp wave.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Leijssen, Nishita, Bungo and Narusawa so as to include the ramp waveform disclosed in Zhang in order to correct the pulse width and control the power amplification of the apparatus. A voltage-variable power supply can be used to “increase or decrease the value of power supply voltage to be supplied to a power amplifier, thereby reducing noise superimposed on an output signal and improving power efficiency” [Zhang: 0002]. The ramp waveform generating unit (i.e. the ramp slope control unit) generates “a ramp wave different in slope according to the detected power supply voltage from the basic clock” [0009]. Therefore, the power supply voltage can be monitored and should the physician wish to reduce noise the ramp waveform generating unit can be adjusted accordingly to achieve an improved signal-to-noise ratio. This improved signal would allow the physician to have a better understanding of the flow of blood through the patient so as to suggest treatment options.
Response to Arguments

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kataoka US 20130333477 A1 “Kataoka”.
Kataoka is pertinent to the applicant’s disclosure because it discloses “A measuring system for measuring a physical quantity related to one of an electromagnetic wave and a magnetic field comprising […] a waveform generating unit configured to generate a driving waveform signal of the vibration-type actuator” […] a drive circuit configured to receive the alternating-current voltage signal and output a drive voltage to be applied to the vibration-type actuator” [Claim 1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/K.E.S. /Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793